 

Exhibit 10.14

FIFTH AMENDMENT

TO

FIFTH AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT

THIS FIFTH AMENDMENT TO FIFTH AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT (the
“Amendment”), is entered into as of the 31st day of March, 2014;

WHEREAS, Goodman Networks Incorporated, a Texas corporation (the “Corporation”),
and certain of its shareholders are parties to that certain Fifth Amended and
Restated Shareholders’ Agreement, made as of June 23, 2011, by and among the
Corporation and the shareholders set forth therein, and those certain First,
Second, Third and Fourth Amendments to Fifth Amended and Restated Shareholders’
Agreement, by and among the Corporation and the shareholders set forth therein
(collectively referred to as the “Fifth Amended and Restated Agreement”);

WHEREAS, the undersigned parties desire to enter into this Amendment and
comprise holders of more than 50% of the Corporation’s Shares (as defined in the
Fifth Amended and Restated Agreement) as is necessary to amend the Fifth Amended
and Restated Agreement in accordance with Section 18 thereof;

WHEREAS, in light of the foregoing and other facts, events and circumstances,
the parties hereto are as of the date hereof entering into this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:

1. The following definition in Section 1 of the Fifth Amended and Restated
Agreement is hereby deleted in its entirety and replaced with the following
language:

“Permitted Disposition” shall mean any of the following:

(a) any Disposition by a Shareholder to which each other Shareholder and the
Corporation consent in writing, provided the conditions set forth in Section 2
hereof are satisfied;

(b) any Disposition by a Shareholder to the Corporation (the Corporation shall
use any Buy-Sell Insurance Proceeds, to the extent applicable to the Shares
subject to the Disposition by the Shareholder, to cover a portion of the
purchase price);

(c) any Disposition by a Shareholder in compliance with the provisions of
Section 3, 4, 5, 6 or 7 hereof;

(d) any Disposition by a Shareholder to an Immediate Family Member or an
Affiliated Entity, including through a will or trust or pursuant to the laws of
intestacy;

(e) any Disposition by a Shareholder in accordance with such Shareholder’s
employment or consulting agreement with the Corporation;

(f) any foreclosure on a voluntary pledge made by a Goodman Shareholder of any
of such Goodman Shareholders’ Shares as collateral;

(g) any Disposition by James Goodman to the Corporation pursuant to the Put/Call
Agreement dated June 24, 2009;

(h) any Disposition by a Shareholder that is an Entity to one or more of its
beneficial owners, provided that such beneficial owner was already a Shareholder
prior to the Disposition; and

(i) any Disposition by a Shareholder that is a trust to a settlor, trustee or
beneficiary of the trust, provided that such settlor, trustee or beneficiary was
already a Shareholder prior to the Disposition.

2. Fifth Amended and Restated Agreement.  All other terms of the Fifth Amended
and Restated Agreement shall remain in full force and effect and are hereby
expressly ratified and confirmed.

3. Titles.  The titles of articles and sections of this Amendment are for
convenience of reference only and shall not be considered a part of or affect
the construction or interpretation of any provisions of this Amendment.

* * * * *

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed as of the date and year
first above written.

 

 

CORPORATION:

 

 

 

GOODMAN NETWORKS INCORPORATED

 

 

 

By:

 

/s/ John A. Goodman

 

Name:

 

John A. Goodman

 

Title:

 

Executive Chairman

 

 

 

SHAREHOLDERS:

 

 

 

James E. Goodman

 

 

 

/s/ John A. Goodman

 

John A. Goodman

 

 

 

/s/ Joseph M. Goodman

 

Joseph M. Goodman

 

 

 

/s/ Jonathan E. Goodman

 

Jonathan E. Goodman

 

 

 

/s/ Jason A. Goodman

 

Jason A. Goodman

 

 

 

(signature not required pursuant to Section 18 of the Fifth Amended and Restated
Shareholders’ Agreement)

 

 

 

 

 

William Darkwah

 

 

 

/s/ Scott Pickett

 

Scott Pickett

 

 

 

/s/ Skip Hulett

 

Skip Hulett

 

 

 

/s/ Ron Hill

 

Ron Hill

 

 

 

SEP TRUST

 

 

 

 

 

By:

 

/s/ Scott Pickett

 

Name:

 

Scott Pickett

 

Title:

 

Trustee

Signature Page to Fifth Amendment to Fifth Amended and Restated Shareholders’
Agreement

--------------------------------------------------------------------------------

 

 

 

ALCATEL-LUCENT USA INC.

 

 

 

 

 

(signature not required pursuant to Section 18 of the Fifth Amended and Restated
Shareholders’ Agreement)

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Jonathan Edward Goodman 2012 Grantor Retained Annuity Trust

 

 

 

 

 

By:

 

/s/ James Jones

 

Name:

 

James Jones

 

Title:

 

Trustee

 

 

 

TEAM-P Grantor Retained Annuity Trust

 

 

 

 

 

By:

 

/s/ Steven Pickett

 

Name:

 

Steven Pickett

 

Title:

 

Trustee

 

 

 

2012 JONATHAN EDWARD GOODMAN FAMILY TRUST

 

 

 

 

 

By:

 

/s/ James Jones

 

Name:

 

James Jones

 

Title:

 

Trustee

 

 

 

tRACY JONES GOODMAN FAMILY TRUST

 

 

 

 

 

By:

 

/s/ James Jones

 

Name:

 

James Jones

 

Title:

 

Trustee

 

 

 

gABRIELA SUTTO GOODMAN FAMILY TRUST

 

 

 

 

 

By:

 

/s/ Skip Hulett

 

Name:

 

Skip Hulett

 

Title:

 

Trustee

 

 

 

JOSEPH MARK Goodman 2012 Grantor Retained Annuity Trust

 

 

 

 

 

By:

 

/s/ Skip Hulett

 

Name:

 

Skip Hulett

 

Title:

 

Trustee

 

 

 

2012 joseph mark GOODMAN

FAMILY TRUST

 

 

 

 

 

By:

 

/s/ Skip Hulett

 

Name:

 

Skip Hulett

 

Title:

 

Trustee

Signature Page to Fifth Amendment to Fifth Amended and Restated Shareholders’
Agreement

--------------------------------------------------------------------------------

 

 

 

john a. Goodman Grantor Retained Annuity Trust

 

 

 

 

 

By:

 

/s/ Jacob Soni

 

Name:

 

Jacob Soni

 

Title:

 

Trustee

 

 

 

JOHN ANDREW GOODMAN

2012 FAMILY TRUST

 

 

 

 

 

By:

 

/s/ Jacob Soni

 

Name:

 

Jacob Soni

 

Title:

 

Trustee

 

 

 

cayenne soni GOODMAN FAMILY TRUST

 

 

 

 

 

By:

 

/s/ Jacob Soni

 

Name:

 

Jacob Soni

 

Title:

 

Trustee

 

Signature Page to Fifth Amendment to Fifth Amended and Restated Shareholders’
Agreement